DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100265435 A1 to Hwang et al.
Regarding Claim 1.  Hwang discloses a display substrate, comprising: a base substrate (Fig. 6 layer 340); a display functional layer on the base substrate (Fig. 1 sheet 130); and an optical structure at a side of the base substrate (See Fig. 1 and Fig. 6 film 300), wherein the optical structure is configured to control an emergent angle of light from the display functional layer to be within a predetermined angle range (Fig. 8A); wherein the optical structure comprises a plurality of light-shielding patterns spaced from each other (See Fig. 6 absorbing layers 320) 
Regarding Claim 3.  Hwang further discloses that each light-shielding pattern has a uniform width in a direction perpendicular to the extending direction (See at least Fig. 6).
Regarding Claim 4.  Hwang further discloses an emergent angle of emergent light via the optical structure at the first plane is smaller than a threshold Θ, a height of each light-shielding pattern is h, and a distance between adjacent light- shielding patterns is b, where Θ=arctan(b/h) (See Fig. 6, this will be an inherent function of the light shielding pattern). 
Regarding Claim 7.  Hwang further discloses the optical structure further comprises a transparent pattern filled between adjacent light-shielding patterns (See Fig. 8A transparent layers 310). 
Regarding Claim 8.  Hwang further discloses a height of the transparent pattern is equal to the height of each light-shielding pattern (See Fig. 8A). 
Regarding Claim 9.  Hwang further discloses the optical structure is at a side of the base substrate away from the display functional layer (See Fig. 1). 
Regarding Claim 10.  Hwang discloses a method for forming a display substrate, comprising: providing a base substrate (Fig. 6 layer 340); forming a display functional layer on the base substrate (Fig. 1 sheet 130); and forming an optical structure at a side of the base substrate (See Fig. 1 and Fig. 6 film 300), wherein the optical structure is configured to control an emergent angle of light from the display functional layer to be within a predetermined angle range (See Fig. 8A); wherein the forming the optical structure at the side of the base substrate away from the display functional layer (See Fig. 8A) comprises: forming a light-shielding layer at the side of the base substrate away from the display functional layer; and patterning the light-
Regarding Claim 13.  Hwang further discloses that each light-shielding pattern has a uniform width in a direction perpendicular to the extending direction (See at least Fig. 6).
Regarding Claim 14.  Hwang further discloses an emergent angle of emergent light via the optical structure at the first plane is smaller than a threshold Θ, a height of each light-shielding pattern is h, and a distance between adjacent light- shielding patterns is b, where Θ=arctan(b/h) (See Fig. 6, this will be an inherent function of the light shielding pattern). 
Regarding Claim 15.  Hwang further discloses after the forming the plurality of light-shielding patterns spaced from each other, the method further comprises: filling transparent materials between adjacent light-shielding patterns (See Fig. 8A transparent layers 310). 
Regarding Claim 16.  Hwang further discloses a display panel comprising the display substrate according to claim 1 (See Fig. 1). 
Regarding Claim 17.  Hwang further discloses the display panel is a liquid crystal display panel (Fig. 1), the display panel comprises a color filter substrate (Fig. 1 upper substrate 420 and para 44) and an array substrate opposite to each other (Fig. 1 lower substrate 410 and para 44); the display substrate is the color filter substrate and the optical structure is at a side of the color filter substrate away from the array substrate; or the display substrate is the array substrate and the optical structure is at a side of the array substrate away from the color filter substrate (See Fig. 1). 
Regarding Claim 20.  Hwang further discloses a display device comprising the display panel according to claim 16 (See Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 4 in view of US 20080080040 A1 to Mimura et al.
Regarding Claim 5.  As stated above Hwang discloses all the limitations of base claim 4.
Hwang does not specifically disclose a plurality of pixel regions, wherein a width of each pixel region is d, and a sum of a and b is not smaller than d and not larger than 2d.
a and b is not smaller than d and not larger than 2d (See at least Fig. 27) so a visible region can be narrowed (para 166).
Therefore, it would have been obvious to a person having ordinary skills in the art before applicant’s effective filing date to include a plurality of pixel regions, wherein a width of each pixel region is d, and a sum of a and b is not smaller than d and not larger than 2d.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 1 in view of US 20150009563 A1 to Lauters et al.
Regarding Claim 6.  As stated above Hwang discloses all the limitations of base claim 1.
Hwang does not specifically disclose in a direction perpendicular to the extending direction, a width of a portion of each light- shielding pattern close to the base substrate is smaller than a width of a portion of the light- shielding pattern away from the base substrate.
However, Lauters discloses in a direction perpendicular to the extending direction, a width of a portion of each light- shielding pattern close to the base substrate is smaller than a width of a portion of the light- shielding pattern away from the base substrate (See Fig. 1).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skills in the art before applicant’s effective filing date to include that in a direction perpendicular to the extending direction, a width of a portion of each light- shielding pattern close to the base substrate is smaller than a width of a portion of the light- shielding pattern away from the base substrate.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang as applied to claim 17 in view of US 20050174529 A1 to Fukushima et al.
Regarding Claim 18.  As stated above Hwang discloses all the limitations of base claim 17.
Hwang further discloses that the display substrate is the color filter substrate of the liquid crystal display panel; or the display substrate is the array substrate of the liquid crystal display panel.
Hwang does not specifically disclose a first polarizer at a light-entering side of the display panel and a second polarizer at a light- outgoing side of the display panel; the display substrate is the color filter substrate of the liquid crystal display panel, the optical structure is between the color filter substrate and the second polarizer; or the display substrate is the array substrate of the liquid crystal display panel, the optical structure is between the array substrate and the first polarizer.
However, Fukushima discloses a first polarizer at a light-entering side of the display panel (Fig. 1 Polarizer 33) and a second polarizer at a light- outgoing side of the display panel (Fig. 1 Polarizer 40); 
Further, modifying Fukushima such that the optical structure is between the color filter substrate and the second polarizer; or the optical structure is between the array substrate and the first polarizer only requires a rearrangement of parts.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 
Therefore, it would have been obvious to a person having ordinary skills in the art before applicant’s effective filing date to include a first polarizer at a light-entering side of the display panel and a second polarizer at a light- outgoing side of the display panel; the display substrate is the color filter substrate of the liquid crystal display panel, the optical structure is between the color filter substrate and the second polarizer; or the display substrate is the array substrate of the liquid crystal display panel, the optical structure is between the array substrate and the first polarizer.
Regarding Claim 19.  The combination of Hwang and Fukushima further renders obvious that the optical structure is between the color filter substrate and the second polarizer, the optical structure directly contacts with the color filter substrate and the second polarizer; or the optical structure is between the array substrate and the first polarizer, the optical structure directly contacts with the array substrate and the first polarizer (See Hwang Fig. 1 and Fukushima Fig. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/            Primary Examiner, Art Unit 2871